               Case 19-10603-JTD         Doc 374         Filed 11/04/20   Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                     )
In re:                                               )    Chapter 11
                                                     )
MABVAX THERAPEUTICS HOLDINGS,                        )    Case No. 19-10603 (JTD)
INC., et al.,1                                       )
                                                     )    Jointly Administered
                       Debtors.                      )
                                                     )    Re: D.I. 364
                                                     )

    NOTICE OF SUBMISSION OF PROOFS OF CLAIM RELATING TO THE FIRST
     OMNIBUS OBJECTION (SUBSTANTIVE) OF THE PLAN ADMINISTRATOR
         TO (I) OVERSTATED CLAIMS; AND (II) NO LIABILITY CLAIMS

         PLEASE TAKE NOTICE that on November 4, 2020, purusant to Del. Bankr. L.R.

3007-1(e)(iv), J. David Hansen, as plan administrator (the “Plan Administrator”)2 of the Post-

Effective Date estates of the above-captioned debtors and debtors in possession (together, the

“Debtors”), delivered to The Honorable John T. Dorsey United States Bankruptcy Court for the

District of Delaware, 824 N. Market Street, 5th Floor, Courtroom 5, Wilmington, Delaware

19801, copies of the proofs of claim (collectively, the “Proofs of Claim”) subject to the First

Omnibus Objection (Substantive) of the Plan Administrator to (I) Overstated Claims; and (II) No

Liability Claims [D.I. 364; filed 10/19/20].

         PLEASE TAKE FURTHER NOTICE that copies of the Proofs of Claim can be

obtained by contacting the undersigned counsel to the Plan Administrator.




1
 The last four digits of the taxpayer identification numbers of the Debtors follow in parentheses: (i)
MabVax Therapeutics Holdings, Inc. (7903) and (ii) MabVax Therapeutics, Inc. (1765). The Debtors’
mailing address is 11535 Sorrento Valley Road, Suite 400, San Diego, CA 92121.
2
 Capitalized terms used herein but otherwise not defined shall have the meaning ascribed to them in the
Plan.
            Case 19-10603-JTD   Doc 374   Filed 11/04/20   Page 2 of 2




Dated: November 4, 2020
       Wilmington, Delaware
                                          THE ROSNER LAW GROUP LLC

                                          /s/ Jason A. Gibson
                                          Frederick B. Rosner (DE # 3995)
                                          Scott J. Leonhardt (DE # 4885)
                                          Jason A. Gibson (DE # 6091)
                                          Zhao (Ruby) Liu (DE# 6436)
                                          824 N. Market Street, Suite 810
                                          Wilmington, Delaware 19801
                                          Tel.: (302) 777-1111
                                          Email: rosner@teamrosner.com
                                                  leonhardt@teamrosner.com
                                                  gibson@teamrosner.com
                                                  liu@teamrosner.com

                                          Counsel to the Plan Administrator
